Title: To George Washington from Thomas Jefferson, 1 April 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia Apr. 1. 1793.

The Report brought by a captain of a ship from Lisbon just in the moment of your departure that France had declared war against several nations, involved in that declaration almost every power of Europe. I therefore suspect that it has arisen from Kersaint’s proposition to declare war against every nation, which a pilot may not have distinguished from a declaration. still I have thought it adviseable that Capt. Cutting should prefer going in an American ship. he therefore has written to know the precise day of sailing of two or three vessels bound from New York to London, & will go in the first. I am told that private letters from Gr. Britain render civil war a more probable thing there than would be concluded from the papers. I received from mister Sargent a letter complaining of the absence of the judges from the N. Western territory; and inclosed a copy of it in a letter from myself on the subject to Judge Turner. I have not yet any answer.

General Knox continues still too unwell to meet us on the subject of your circular letter. I have the honour to be with the most perfect respect & attachment Dear Sir Your most obedt & most humble servt

Th: Jefferson

